Order filed November 3, 2011.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00089-CV
                                    ____________

                            ANGELA GARCIA, Appellant

                                            V.

                         FRANCISCO J. ALVAREZ, Appellee


                       On Appeal from the 246th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2005-22461


                                       ORDER

       This is an appeal from a judgment signed January 13, 2011. The clerk’s record was
filed April 7, 2011.

       Our review has determined that a relevant item has been omitted from the clerk’s
record. See Tex. R. App. P. 34.5(c). The record does not contain the trial court’s findings
of fact and conclusions of law.

       The Harris County District Clerk is directed to file a supplemental clerk’s record on
or before November 15, 2011, containing the trial court’s findings of fact and conclusions
of law.
       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.



                                     PER CURIAM




                                               2